Citation Nr: 0017804	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a head and 
neck injury to include memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for residuals of a head and neck injury to 
include memory loss.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a head and neck injury to include memory loss is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a head and neck injury to include memory loss is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  Further discussion of these 
exceptions are found with regard to "inherently 
incredibility" in Samuels v. West, 11 Vet. App. 433 (1998); 
or when "outside the scope of competence", in Jones v. West, 
12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).


Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. § 
1110 (West 1991).  If not shown during service, service 
connection may be granted for organic disease of the nervous 
system if shown disabling to a compensable degree during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Evidence submitted in support of a claim must be accepted as 
true for the purpose of determining whether the claim is well 
grounded, except when the evidentiary assertion (other than 
in a government record) is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12. 2000).

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

The January 1966 report of general medical examination for 
entrance in service was negative for any pertinent 
abnormalities.  On the report of medical history portion of 
the examination the veteran denied a history of frequent or 
severe headache, bone, joint or other abnormality, and loss 
of memory or amnesia

In May 1966 the veteran complained of pain in his neck for 3 
weeks.  He had cervical tenderness in the area of the 
sternocleidomastoid muscle on the right.  Diagnosis was 
musculoskeletal pain for which he was given heat, wintergreen 
and Darvon.

In July 1966 he was again seen for what was described as 
torticollis of the neck, chronic.  He was sent to 
physiotherapy and given Parafon Forte.  Another notation 
showed that he was started on moist heat and cervical 
traction times 7.

In August 1966 the veteran complained of pain on the right 
side of his neck.  He was said to have had this pain for 12 
weeks.  There was said to be no radiation of the symptoms.  
He reported that his treatment before had given no relief.  
He complained he could not turn his neck to the left.  On 
examination there was tenderness over the origin of the 
sternocleidomastoid muscle on the right.  Again he was given 
Darvon.  Robaxin was also prescribed.

In September 1966 the veteran was seen with complaints of 
temperature, chills, nausea, slight dizziness and neck pain.  
It was felt that he had gastroenteritis with flu syndrome.

When seen in October 1966 the veteran reported tenderness 
over the origin of the sternocleidomastoid muscle for 12 
weeks.  On orthopedic examination he said he had had neck 
pain ever since entering service.  Occasionally he had a 
right sided headache without radiation of the pain into his 
arm.  There was some tenderness over the C-3 area on the 
right side.  There was a bony prominence palpable at that 
spot and this was tender to palpation.  Neck motion was 
normal except when turning and holding head over to the right 
side.  X-rays in 4 planes were normal.  Diagnosis was chronic 
strain.  The examiner prescribed 3 physiotherapy sessions 
weekly for 2 weeks consisting of heat, exercises, and 
traction.

The November 1967 report of general medical examination for 
separation from active service was negative for any pertinent 
abnormalities.  On the report of medical history portion of 
the examination the veteran denied a history of frequent or 
severe headaches, bone, joint or other abnormality, and loss 
of memory or amnesia.

The veteran filed his initial claim in November 1997, adding 
that in addition to neck and head injury, he wanted to also 
service connect his loss of memory which he thought had 
started in about 1992.  He argued that this was a direct 
result of an injury he experienced while in boot camp in 
1966.

VA conducted a special neurological examination of the 
veteran in December 1997.  He reported that in 1966 when 
standing he felt faint and fell back, thereby injuring his 
neck and striking his head.  Since then his neck had been 
painful and had gotten progressively worse.  He had had some 
associated headaches.  He felt that he had lost the 
musculature at the right posterior aspect of his neck and in 
the past two years, and that he had developed memory loss.  
No pertinent abnormalities were recorded.


On VA special psychiatric examination in February 1998 the 
veteran reported that he had developed problems remembering 
things and was no longer employed.  His memory problems 
seemed to have been over the past 2 years.  He described an 
accident while in service in 1966.  Since that time he had 
had episodic headaches and neck pain.  

The psychiatric examiner felt that the veteran was 
experiencing depression and met the criteria for a diagnosis 
of adjustment disorder with depressed mood as well as 
cognitive disorder not otherwise specified.  The former had 
been present since November 1997 when he became unemployed.  

On another neurological VA examination in February 1998 the 
veteran again gave the history of having injured his head and 
neck.  After that he had a lot of pain for 6 months and since 
then had had intermittent neck pain.  He had worked as a 
farmhand after service, and later opened his own feed 
business.  About a year earlier, he had stopped work because 
his memory became a problem.  The examiner described 
progressive memory loss over the past several years.  The 
specific opinion was rendered that this was unlikely to be 
related to the patient's closed head injury in service, and 
more likely represented a recently acquired dementing 
process. 

Additional neurological testing in March 1998 is reported in 
detail in the file.  The examiner opined that the veteran's 
memory problems of 3-4 years were reflective of an early 
progressive dementing disorder. 


Analysis

Section 5107 of title 38, United States code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
residuals of a head and neck injury to include memory loss 
must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The veteran has presented lay testimony of an in-service 
trauma to his head and neck which must be accepted as true 
even though not documented by the service medical records; 
nonetheless, the service medical records sufficiently 
document ongoing variously diagnosed neck symptomatology.  
However, the post service medical record shows that the 
veteran's symptomatic complaints, on the basis of competent 
medical authority, have either been related to depression 
linked to recent unemployment, or specifically determined to 
be unrelated to a claimed closed head injury in service.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's currently diagnosed disorders and his alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current variously diagnosed disorders are related 
to a disease or injury of service origin.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim of 
service connection for residuals of a head and neck injury to 
include memory loss.  Epps v. Gober, 126 F.3d 1464, 1468-69 
(Fed. Cir. 1997).

The veteran's representative contends that VA expanded its 
duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  The representative cites to Part VI, paragraph 1.01b, 
(pertaining to medical examination if there is reasonable 
probability of a well-grounded claim) and 2.10f in support of 
the proposition that the RO must fully develop a claim prior 
to a determination of whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinion of the Court.  38 U.S.C.A. § 7269 (West 1991); Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1999), prior to 
determining that a claim is not well grounded.  In addition, 
it was more recently held that under 38 U.S.C.A. § 5107(a), 
VA has a duty to assist only those appellants who have 
established well-grounded claims.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  See Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determinations are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the procedures in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It also was noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.

The Board has determined, therefore, that in the absence of a 
well grounded claim of entitlement to service connection for 
residuals of a head and neck injury to include memory loss, 
VA has no duty to assist the veteran in developing his case 
on this issue.

As the veteran's claim of entitlement to service connection 
for residuals of a head and neck injury to include memory 
loss is not well grounded, the doctrine of reasonable doubt 
has no application to his case.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for residuals of a head and 
neck injury to include memory loss, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

